DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on August 12th 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on August 12th 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.


Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Menachem Nathan on September 6, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claims 9-11 are cancelled.
Allowable Subject Matter
5.	Claims 1-7 and 12-18 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a non-display region disposed surrounding a periphery of the display region … a second organic layer disposed on the non-organic membrane layer in the non-display region; and, wherein a third opening is defined in the non-organic membrane layer in the non-display region, and the second organic layer fills the third opening” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 12, “a non-display region disposed surrounding a periphery of the display region … a second organic layer disposed on the non-organic membrane layer in the non-display region; and, wherein a third opening is defined in the non-organic membrane layer in the non-display region, and the second organic layer fills the third opening” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818